DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 objected to because of the following informalities:  the claims recite “punctual fasteners” It is understood from the accompanying figures that the intent is “puncturing fasteners” as the fasteners shown are puncturing in nature. It is considered to be a translational error as punctual is related top being “on time”  .  Appropriate correction is required.
Specification
The specification similarly contains the error “punctual” which has been treated as “puncturing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (US10458433) in view of Harper (US7967108).
With respect to claim 1 Kling discloses an acoustic attenuation panel for a propulsion unit, the acoustic attenuation panel comprising:
An acoustic front skin being open to flow (94 in figure 4); and 
A central structure (90 in figure 4) formed by partition walls disposed perpendicularly to the acoustic front skin to define cells,
Wherein the acoustic front skin and the central structure are manufactured integrally in one-piece (see abstract regarding the formation of multiple layers as a single assembly), the cells of the central structure being open at a rear , wherein the acoustic attenuation panel directly covers a surface of a carrier element of the propulsion unit forming a rear skin closing at the rear the cells of the central structure.
Kling does not disclose expressly the front skin as being perforated.
Harper discloses an acoustic panel for a propulsion unit which includes both a perforated front layer and inner honeycomb structure (see figure 1).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Harper to provide a perforated front plate with the cell structure of Kling to provide a greater degree of control over the frequencies attenuated. 
With respect to claim 2 Kling as modified by harper further discloses the use of a puncturing type fastener to combine layers of the device (see pins 20 of Harper). This would be then obvious to apply to the fastening of any two layers together that need to be fastened.
With respect to claim 3 Kling as modified further discloses wherein the puncturing fastener supports define fastening feet disposed parallel to the surface of the carrier element (the term feet is broad enough to encompass the bottom portion of the pin member).
With respect to claim 4 As it regards the specific placement of the fasteners it would have been an obvious smatter to place the fasteners where the support was most needed as would be well understood by one of ordinary skill in the art. 
With respect to claim 7 as it regards the form of quadrilaterals Harper discloses such a form.
With respect to claim 8 as it regards the dimensions of the cells, as the cells are formed a resonant cells, the dimensioning thereof would be understood to one of ordinary skill in the art to determine the frequency response of the resonators. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 9 Kling (see columns 1 and 2) further discloses wherein the acoustic attenuation panel is formed integrally in one-piece by molding a synthetic material.
With respect to claim 10 Kling as modified further discloses an aircraft propulsion unit comprising at least one acoustic attenuation panel according to claim 1 (abstract).
2. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (US10458433) in view of Harper (US7967108) as applied to claim 1 above and in further view of Totten (US10024191).
With respect to claim 5 Kling as modified discloses the invention as claimed except expressly wherein the acoustic panel after being mounted on the carrier element, a clearance between a base of the partition walls and the surface of the carrier element.
Totten discloses a clearance between the acoustic panel  walls and the carrier element (see element 70). 
It would have been an obvious matter to include the clearances as taught by Totten with the device of Kling to allow for space for the walls to collapse in the event of catastrophic failure (see Totten Column 3 lines 40-65)
With regard to claim 6 as it regards the specific claimed range of 0.5 to 15 mm it would have been obvious to select the clearance sized based upon the needed clearance while allowing the resonant cells to retain their function. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wee (11104086) discloses a machine panel with honeycomb core; Nelson (US10132087) discloses a panel system and method; Endres (US9919786) discloses an acoustic cabin panel; Marlin (US8061967) discloses a panel for acoustic attenuation; Bogue (US7935205) discloses a repair system for composite panel; Welch (US5975237) discloses a reinforcing structure for engine nacelle; and Forestier (US4449607) discloses a soundproofing member. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837